 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge,the headoperatormillwright, the headedge gluer, andall othersupervisors as definedin the Act."[Text of Direction of Election omitted from publication.]4 We have excluded employees serving on the Employer's board of directors, because theyare a clear management group. We have also excluded, as supervisors, the sander-in-charge,the head operator millwright, and the head edge gluer because the record shows that theyhave power to recommend the hire and discharge of other employees, to recommend trans-fer of employees from one position to another, and to assign work to the employees undertheir supervisionCLAROSTAT MFG. CO., INC.andINTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS LOCAL242, CIO, Petitioner. Case No. 1-RC-2295. May 27, 1953SUPPLEMENTAL DECISION AND ORDER AMENDINGCERTIFICATION OF REPRESENTATIVESFollowing the filing of a petition in the above-entitled pro-ceeding a representation hearing was held on July 17, 1951,before George A. Sweeney, hearing officer. At this hearing,the parties stipulated that the following unit was appropriate:'All factory production,maintenance, and clerical em-ployees at the Employer's Dover, New Hampshire, plant,excluding executive and office clerical employees, super-intendents, foremen and general foremen,engineers,inspectors of the engineering department, guards, andsupervisors as defined in the Act.Following a Board=directed election on August 30, 1951, in thatunit, the Board on September 10, 1951, issued a Certificationof Representatives in which the Union was certifiedas bargain=ink representative for said unit. Thereafter, on November' 14,1952, counsel for the Union filed a motion requesting that thecertification be clarified by amending the unit to include spe-cifically production control clerks and inspectors who work inthe production areas. The Union based its motion upon theground that the Employer refused to bargain collectively forthose employees whom it claimed were not properly includedin the bargaining unit in accordance with the parties' stipula-iThe record shows that the original petition called for a unit of factory production andclerical employees including inspectors and sweepers. At the preelection hearing, the unitwas amended so as to exclude inspectors in the engineering department The Employer'scounsel agreed to the change except that he would substitute the word "of" for the word "in"before the phrase "the engineering department." The record does not reveal the reason whythe Employer's counsel urged this change. In any event, the Union agreed to the substitutionand the unit as amended was stipulated by the parties.105 NLRB No. 2. CLAROSTATMFG. Co., INC.21tion.zOn December11, 1952,the Board issued an order toshow cause why the Union'smotion should not be granted.Thereafter,the Employer filed an answer in opposition to therequest of the Union for clarification of the unit.On January 7,1953, the Board directed the Regional Director of the FirstRegion to hold a hearing on the issues raisedby theUnion'srequest.Pursuant to said order,a hearing was held beforeLeo J.Halloran,hearing officer.All parties appeared andparticipated in the hearing.Full opportunity was afforded theparties for filing briefs on the issues raised at the hearing.For reasons hereinafter stated,the hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the basis of the evidence adduced at said hearing andon the entire record of the case,the Board'herebymakes thefollowing supplemental findings:Apart from the merits of the case,the Employer raises anumber of procedural objections to this proceeding:(1) Thatthe hearing officer presiding at the reopened hearing maderulingswhichshowed bias and prejudice in favor of the Union,which would justify theBoardin remanding the case forfurther hearing;(2) that the hearing officer readinto the recordexcerpts from the field examiner's investigative files, whichwere prejudicial to theEmployer; (3) that theBoard's remandorder was erroneous as no labor unrest exists among thedisputed groups of employees;and (4)that the remand orderwas erroneous on the ground that the proper remedy for theUnion,to have followed was through a complaint case underSection 8(a) (5) of the Act for the refusal to bargain for thespecified employees.We find no merit in the first two contentions based on thehearing officer'srulings and his conduct at the hearing. Therecord is detailed and exhaustive in view of the issues in-volved.There is no basis in the record for a finding that thehearing officer showed bias and prejudice in favor of the Union.Moreover,although the hearing officer did refer to certaininformation in the files pertaining to a number of classifica-tions of employees with a view to clarifying the issues on thecomposition of the unit,such use of the Board's file was notimproper,nor wastheEmployer prejudiced thereby.{ ThetPrior to taking this position,the Employer supplied an eligibility list to the RegionalOfficeof the Board,whichlistincluded the names of persons in the disputed categories.These employeesvoted withthe othersin the electionwithout challengeby the Employer.Afterthe election and certificationof the Unionfor the stipulatedunit, theparties executed acontract,on January11, 1952,incorporating the descriptionof the unitas stipulated hereinItwas not until the latter partof April or early May, 1952, that the Employer took the posi-tion that the inspectors were not properly in the bargaining unit and refused to bargain con-cerningthem.Still later,the Employertookthe same position as regardsthe productioncontrolclerks. The Unionthereuponfiled this motion for clarification.a Pursuant to the provisions of Section3 (b) of the Act, the Boardhas delegatedits powersinconnectionwiththiscase to a three-member panel[ChairmanHerzog andMembersMurdock and Peterson].4Jackson Daily News, 103 NLRB 207 22DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer had full opportunity to introduce all the evidence itsaw fit and to cross-examine on the excerpts referred to bythe hearing officer.As noted above,we find that the hearingofficer's rulings are free from prejudicial error.In its third contention,theEmployer argues that as noquestion of representation exists, the remand order waserroneous.We do not agree.The Board has held that,althoughitwill dismiss a petition for certification in the absence of aquestion concerning representation,itwill entertain a motionto amend an existing certification,notwithstanding that thereexists no question concerning representation.'The Employer'scontention grounded on the alleged necessity of finding a ques-tion concerning representation as basis for the present motionfor clarification and amendment is, therefore,rejected.The fourth and final procedural contention of the Employer,'namely, that the Board erred in issuing an order reopening therepresentation proceeding rather than requiring the Union topursue its remedy in a complaint proceeding,is likewisewithout merit.Although,under the facts of this case,it appearsthat the Union might have also sought a unit determination forthose employees in a complaint proceeding,the Board does not,as a matter of practice,require that the complaint procedurebe utilized exclusively in resolving issues of this type.6With respect to the merits of the proceeding,the Union con-tends that inspectors who work within the engineering depart-ment and who do not work on the floor of the production areaswere intended to be excluded,but that all inspectors doinginspection work in the production areas should be included inthe unit.As to production clerks, the Union contends they wereclearly embraced by the term "factory clericals,"that theywere always in the unit,and that they were intended to be in-cluded as distinguished from office clericals who were spe-cificallyexcluded therefrom.The Employer contends thatinspectors had always been classified as personnel of theengineering department and were not intended to be covered inthe stipulation.As to production control clerks,the Employerargues that these employees,though working in the productiondepartments,perform responsible administrative tasks andare virtually office clericals,to be excluded from the unit.At the outset of the reopened hearing, the Employer took theposition that the purpose of the hearing was to determine theintent of the parties in agreeing to the stipulated unit and notto make a record showing the duties of the disputed categoriesof employees.In answering this contention,itmaybe observed5See J. C. Pepper & E. R. Ferguson,d/b/a BluffCity Broadcasting Co , 102 NLRB 102,TidewaterAssociatedOil Company, 101 NLRB 570 The Board has held that sucha proceedingdoes not amount to a new certification or recertification but is a clarification of the originaldecision Bushnell SteelCompany, 96 NLRB 2186The Board has processed petitions for the amendment of certifications notwithstandingthe fact that the employerhas refused to bargain for the disputed employees,thereby givingrise to an unfair labor practice issue subjectto remedyunder the Board's complaint pro-cedure. See Bausch andLomb Optical Company, 92 NLRB139 See alsoHughes Tool Com-pany,104 NLRB 318 CLAROSTAT MFG. CO.,INC.23that if the parties had clearly intended by the stipulation toexclude the disputed classifications,the Board would,follow-ing its usual practice,have approved such agreement,unlessclearly in violation of law or contrary to established Boardpolicy.? It is, however,abundantly clear from the record beforeus that there was no meeting of the minds as to such employees;that the Employer intended to exclude all inspectors on theground that these workers are administratively"of the en-gineering department,"and that the Union intended to excludeonly those inspectors who actually work in the engineeringdepartment.As it is apparent that the parties from the beginningplaced construction on the language describing the unit, theBoard must of necessity make its own unit determination as tothose employees as well as the production control clerks. Weshall therefore consider the duties of the several disputedcategories of the employees as they appear in the record.8InspectorsThe evidence at the reopened hearing went into great detailas to the functions of the inspectors involved in this proceeding.Itappears that traditionally the inspectors were classified ashaving been assigned to the engineering department. TheEmployer,however, clearly concedes that the function of theseinspectors at Clarostat"ismuch the same as that done byemployees who are classified under the same name in otherplants, and are therefore quite familiar to the Board."9It iswell established in Board decisions that inspectors,perform-ing duties as indicated by the Employer,are customarily in-cluded in a production unit."The fact that for administrativeor other organizational purposes,the Employer has classifiedthese workers as part of or assigned to or in the engineeringdepartment is not controlling. These employees are not tech-nical or professional employees and their inclusion depends ontheir community of interest withthe other employees in the unit.We therefore find no merit in the Employer's contention thatbecause inspectors have been assigned to the engineering de-partment for purposes of classification,they are for thatreason alone to be excluded from the bargaining unit.'Worth Food Market Stores,Inc., 103 NLRB 259.8 The Employer also urges that a consideration of the duties of the disputed groups is im-material upon the ground that the Board's approval of the stipulated unit is a binding deter-minationWe find no merit in this contention.It is well established that a certification of astipulated unit imports no determination by the Board as to the proper composition of the unitSonotone Corporation,100 NLRB 1127;Hygrade Food Products Corporation,85 NLRB 8419That the inspectors are the type of employees whom the Board has included in a produc-tion unit is made abundantly clear by the Employer's own description in its brief, of theirduties, the essence of which is that they check goods to see that they conform in quality tostandards established largely by the customers of the Employer,which duties they performby the use of certain mechanical instruments.10Oliver Iron and Steel Corporation,Berry Division,98 NLRB 1110;Hawthorne School ofAeronautics,98 NLRB 1098291555 0-54-3 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDProduction Control ClerksAlthough the evidence shows no reference or discussionpertaining to production control clerks at the preelectionhearing, extensive and detailed testimony was introduced bythe Employer at the reopened hearing concerning the dutiesand functions of these clerks. This evidence may be summa-rized as showing that production clerks are plant clericalswho keep records of the location and flow of materials throughthe variousstages ofthe production process and whose dutyit is to see that the work is progressing according to schedule.Production control clerks are under the administrative controlof the production control supervisor. They work at desks onthe production floor advising the production foremen of thesections to which they are assigned. The Employerstates inits brief that "the function of production control at Clarostatis to schedule and expedite the production of goods orderedby the customers of the company so that there is an orderly,speedy and economic system of production." It is undisputedthat the production control clerks work under the same con-ditions and have the same facilities as, and receive com-parable wages to, the production workers.The Employer contends, nevertheless, that the duties of theproduction control clerks are, highly responsible and arevirtually administrative and executive in character. We do notagree.The fact that the production control clerks performcertain clerical tasks does not make them alternatively eitheroffice clericals, administrative, professional,or executivepersonnel to be excluded from the unit. On the contrary, itappears upon the admission of the Employer that these em-ployees are "expediters" of the type whom the Board cus-tomarily includes as plant or factory clerks in a productionunit. uIn view of the foregoing, we find that the inspectors and theproduction control clerks are properly included in the unit.We shall, accordingly, amend our Certification of Representa-tives with respect to the classification of employees included inthe unit by specifically including inspectors who work on thefloor in the productionareasand the productioncontrolclerks.ORDERIT ISHEREBY ORDERED that the Certification of Repre-sentatives issued herein to International Union of Electrical,Radio and Machine Workers, Local242, CIO,be, and it herebyis,amended specifically to include in the certified unit in-spectorswho work on the floor in production areas and theproduction control clerks,employed at the Dover, NewHampshire,plant of the Employer."t"Efco Manufacturing, Inc., 97 NLRB 263, General Electric Company, 81 NLRB 654.12 This is not to be construed as a new certification.